Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Cieszkowski (US 2015/0331483 A1) in view of Omote (US 2018/0095534 A1).
Regarding claim 1. Cieszkowski discloses a system for simulating an output in a virtual reality gaming environment, comprising: 
a pod for being entered by a user [0011]; 
a virtual reality device (i.e. suit/virtual reality headset) located in said pod for being worn by the user [0005], [0011]; 
a controller unit electrically connected with said virtual reality device and said pod [0011], [0020]; 
said controller unit defining an electronic three-dimensional grid representative of said pod [0021], [0027]; 
at least one motion sensor electrically connected to said controller unit for detecting movement within said pod and providing said controller unit input data associated with said detected movement, wherein said input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of a location of the detected movement in said pod [0021], [0027];  
at least one output device disposed in said pod and electrically connected with said controller unit [0011]; and 
said controller unit configured to receive said input data from said at least one motion sensor and to activate said output device at three-dimensional coordinates in said pod that correspond with said three-dimensional coordinates of input data acquired by said motion sensor [0011], [0021], [0027], (claim 1);
wherein said virtual reality device includes a headset including a graphical user interface configured to be viewed by the user for simulating an occurrence in the virtual reality gaming environment based on the detected movement of the user within said pod detected by said motion sensor (Fig. 1), [0005], [0011], [0021], (claim 10);
wherein said at least one output device includes at least one headset actuation device mounted on said headset for simulating an occurrence in the virtual reality gaming environment on said headset based on the detected movement of the user within said pod detected by said at least one motion sensor, or detected movement of another user detected by another motion sensor in another pod [0022], [0027], (claim 10).
Omote disclose wherein said virtual reality device includes a headset including a graphical user interface configured to be viewed by the user for simulating an occurrence in the virtual reality gaming environment based on the detected movement of the user within said pod detected by said motion sensor, and an eye tracking component configured to orient the user in the virtual reality environment; wherein said at least one output device includes at least one headset actuation device mounted on said headset for simulating an occurrence in the virtual reality gaming environment on said headset based on the detected movement of the user within said pod detected by said at least one motion sensor, or detected movement of another user detected by another motion sensor in another pod [0045]-[0046], [0048]. It would have been obvious to a person of ordinary skilled in the art to modify Cieszkowski with Omote and would have been motivated to do so to provide greater detail or faster updates in the region where the user is looking.

Regarding claim 2. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one headset actuation device includes a force emitting device for simulating a touch to the user’s head in the virtual reality environment, a sound emitting devices for simulating sounds in the virtual reality environment, and a thermal application device for applying a heating or cooling sensation to the user’s head based on temperature changes in the virtual reality gaming environment, and wherein activation of said force emitting device, said sound emitting device, and said thermal application device correlate with a location of a detected movement of the user within said pod with said at least one motion sensor, or a detected movement of the other user with the other motion sensor in the other pod, Cieszkowski [0011], [0022] or Omote [0048].

Regarding claim 3. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one output device further includes at least one output device located independently of said virtual reality device worn by the user, Cieszkowski [0023].

Regarding claim 4. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one headset actuation device includes a scent emitting device for simulating a scent in the virtual reality environment, and wherein activation of said scent emitting device correlates with a location of a detected movement of the user within said pod with said at least one motion sensor, or a detected movement of the other user with the other motion sensor in the other pod, Cieszkowski [0021]-[0022].

Regarding claim 5. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said virtual reality device includes a suit for being worn by the user, Cieszkowski [0011], [0022].

Regarding claim 7. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one output device includes at least one haptic feedback device, Cieszkowski [0022], [0023].

Regarding claim 8. Cieszkowski and Omote disclose a system as set forth in in claim 7 wherein said at least one haptic feedback device is at least one of a rumble pack, or an air ballast containing a fluid, Cieszkowski [0022], [0023].

Regarding claim 9. Cieszkowski and Omote disclose a system as set forth claim 1, wherein said at least one output device includes at least one sound device for emitting a sound to the user, Cieszkowski [0022], [0023].

Regarding claim 10. Cieszkowski and Omote disclose a system as set forth in in claim 1 wherein said at least one output device includes at least one thermal application device for providing a heating or cooling sensation to the user, Cieszkowski [0022], [0023].

Regarding claim 11. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one output device includes an electrical impulse device configured to transmit an electrical current to the user, Cieszkowski [0022], [0023].

Regarding claim 12. Cieszkowski and Omote disclose a system as set forth in claim 1 wherein said at least one output device includes a magnetic impulse device configured to transmit a magnetic field to the user, Cieszkowski [0022], [0023].

Regarding claim 17. Cieszkowski disclose a system for simulating a presence between at least a first user at a first location and a second user at a second location, comprising: a first pod at the first location for being entered by the first user; a first controller unit electrically connected with said first pod for receiving inputs and emitting outputs to said first pod; said first controller unit defining an electronic three-dimensional grid representative of said first pod; at least one first motion sensor electrically connected to said first controller unit for detecting movement within said first pod and providing said first controller unit input data associated with said detected movement, wherein said unit input data includes coordinates within said electronic three-dimensional grid representative of the detected movement; at least one first output device disposed in said first pod and electrically connected with said first controller unit for selectively being activated; a second pod at the second location for being entered by the second user; a second controller unit electrically connected with said second pod for receiving inputs and emitting outputs to said second pod; said second controller unit defining an electronic three-dimensional grid representative of said second pod; at least one second motion sensor disposed in said second pod and electrically connected to said second controller unit for detecting movement within said second pod and providing said second controller unit input data associated with said detected movement, wherein said unit input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of the detected movement; at least one second output device disposed in said second pod and electrically connected with said second controller unit for selectively being activated; and a mainframe electrically connected with said first and second controller units and configured to receive said input data from said first and second controller units and configured to provide instructions to said first control unit to activate said first output device at three-dimensional coordinates in said first pod that correspond with said three-dimensional coordinates of said input data acquired by said second motion sensors, and configured to provide instructions to said second control unit to activate said second output device at three- dimensional coordinates in said second pod that correspond with said three-dimensional coordinates of said input data acquired by said first motion sensors; a first virtual reality headset in said first pod for being worn by the first user and for presenting a virtual reality gaming environment to the first user; a second virtual reality headset in said second pod for being worn by the second user and for presenting the virtual reality gaming environment to the second user as similarly discussed above, [0011], [0020]-[0023], [0027], (Fig. 1), (Claim 6, 10).
Furthermore,  Cieszkowski discloses wherein said first and second virtual reality devices each include a suit  including a helmet (i.e. headset) for covering the user's head, a torso component for covering the user's torso, an arm component for covering the user's arms, a hand component for covering the user's hand, a leg component for covering the user's legs, and a foot component for covering the user's feet; wherein said at least one first output device and said at least one second output device each include a plurality of output devices each being located in at least one of said helmet and the torso, arm, hand, leg and feet components for simulating occurrences in the virtual reality gaming environment [0011], [0021]-[0022], [0027], (Claim 10).
Alternatively, if the headset is not considered a helmet, then Omote discloses wherein said first and second virtual reality devices each include a helmet for covering the user's head, wherein said at least one first output device and said at least one second output device each include a plurality of output devices each being located in said helmet for simulating occurrences in the virtual reality gaming environment [0033]. It would have been obvious to a person of ordinary skilled in the art to modify Cieszkowski with Omote as an equal alternative way to wear a VR headset.

Regarding claim 18. Cieszkowski and Omote disclose a system as set forth in claim 17, wherein said plurality of output devices on said helmet and the torso, arm, hand, leg and feet components of each of said first and second virtual reality devices includes a force emitting device for simulating a touch to the user in the virtual reality gaming environment, a sound emitting devices for simulating sounds in the virtual reality gaming environment, and a thermal application device for applying a heating or cooling sensation to the user's head based on a change in weather conditions in the virtual reality gaming environment, and wherein activation of said force emitting devices, said sound emitting devices, and said thermal application devices correlate with a location of a detected movement of one of the users in the other of said first and second pods with one of said first and second motion sensors , Cieszkowski [0011], [0022], [0027] or Omote [0048].

Regarding claim 19. Cieszkowski and Omote disclose a system as set forth in claim 17 wherein said plurality of output devices on said helmet and said torso, arm, hand, leg and feet components of each of said first and second virtual reality devices further include a scent emitting device for simulating a scent in the virtual reality gaming environment, and wherein activation of said scent emitting devices correlates with a detected movement of one of the users in the other of said first and second pods with one of said first and second motion sensors, Cieszkowski [0011], [0022], [0027], (claim 6, 7 & 10).

Regarding claim 20. Cieszkowski and Omote disclose a system as set forth in claim 18, wherein said force emitting devices are configured to simulate at least picking up of an object and being hit with an object in the virtual reality gaming environment (i.e. The pod 22, 38 and suit 24, 40 may coordinate together to simulate the sense of touch using haptic and physical feedback technologies), Cieszkowski [0006], [0027].

Regarding claim 21. Cieszkowski and Omote disclose a system as set forth in claim 17, wherein said at least one output device of each of said first and second virtual reality devices further includes an exoskeleton configured to alternate between a flaccid position and an energized position based on occurrences in the virtual reality gaming environment (i.e. physical energy sleeves), Cieszkowski [0019].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cieszkowski (US 2015/0331483 A1) and Omote (US 2018/0095534 A1) as applied above and further in view of Walters (US 2017/0165567 A1).
Regarding claim 21. Alternatively, Walters discloses an output device of each of virtual reality devices further includes an exoskeleton configured to alternate between a flaccid position and an energized position based on occurrences in the virtual reality gaming environment (Fig. 3A & 3B), [0074]-[0075]. It would have been obvious to a person of ordinary skilled in the art to modify Cieszkowski with Walters and would have been motivated to do so to provide a haptic mechanism for the virtual reality gaming environment.


Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cieszkowski (US 2015/0331483 A1) in view of Wright (US 2019/0380638 A1).
Regarding claim 15-16. Cieszkowski disclose a system for simulating a presence between at least a first user at a first location and a second user at a second location, comprising: a first pod at the first location for being entered by the first user; a first controller unit electrically connected with said first pod for receiving inputs and emitting outputs to said first pod; said first controller unit defining an electronic three-dimensional grid representative of said first pod; at least one first motion sensor electrically connected to said first controller unit for detecting movement within said first pod and providing said first controller unit input data associated with said detected movement, wherein said unit input data includes coordinates within said electronic three-dimensional grid representative of the detected movement; at least one first output device disposed in said first pod and electrically connected with said first controller unit for selectively being activated; a second pod at the second location for being entered by the second user; a second controller unit electrically connected with said second pod for receiving inputs and emitting outputs to said second pod; said second controller unit defining an electronic three-dimensional grid representative of said second pod; at least one second motion sensor disposed in said second pod and electrically connected to said second controller unit for detecting movement within said second pod and providing said second controller unit input data associated with said detected movement, wherein said unit input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of the detected movement; at least one second output device disposed in said second pod and electrically connected with said second controller unit for selectively being activated; and a mainframe electrically connected with said first and second controller units and configured to receive said input data from said first and second controller units and configured to provide instructions to said first control unit to activate said first output device at three-dimensional coordinates in said first pod that correspond with said three-dimensional coordinates of said input data acquired by said second motion sensors, and configured to provide instructions to said second control unit to activate said second output device at three- dimensional coordinates in said second pod that correspond with said three-dimensional coordinates of said input data acquired by said first motion sensors; a first virtual reality headset in said first pod for being worn by the first user and for presenting a virtual reality gaming environment to the first user; a second virtual reality headset in said second pod for being worn by the second user and for presenting the virtual reality gaming environment to the second user as similarly discussed above, [0011], [0020]-[0023], [0027], (Fig. 1), (Claim 6, 10).
Cieszkowski does not disclose but Wright discloses said first and second virtual reality headsets each including a user orientation system configured to provide a stabilizing or destabilizing sensation to the users relative to the virtual reality environment, wherein said user orientation system includes at least one of an intraoral device or a vestibular device [0044]. It would have been obvious to a person of ordinary skilled in the art to modify Cieszkowski with Wright and would have been motivated to do so to provide stabilizing or destabilizing sensation to the user.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,755,848 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a system for simulating an output in a virtual reality gaming environment, comprising: a pod for being entered by a user; a virtual reality device located in said pod for being worn by the user; a controller unit electrically connected with said virtual reality device and said pod; said controller unit defining an electronic three-dimensional grid representative of said pod; at least one motion sensor electrically connected to said controller unit for detecting movement within said pod and providing said controller unit input data associated with said detected movement, wherein said input data includes three-dimensional coordinates within said electronic three-dimensional grid representative of a location of the detected movement in said pod; at least one output device disposed in said pod and electrically connected with said controller unit; and said controller unit configured to receive said input data from said at least one motion sensor and to activate said output device at three-dimensional coordinates in said pod that correspond with said three-dimensional coordinates of input data acquired by said motion sensor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715